DETAILED ACTION
Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  	Regarding claim 1 and its dependent claims, the prior art of record does not disclose or fairly anticipate the combinations of elements as recited in claim 1. In particular, the prior art of record fails to disclose the petri dish of claim 1, including wherein the lid and dish are adapted to rotate with respect to each other into or out of the locked state without interference between the lid and dish when the teeth are below the ledges, in combination with the rest of the elements recited in the claim.  	Applicant’s arguments have overcome the prior art rejection (see, Remarks filed on 04-12-2022, at page 7, first full paragraph to page 8, first full paragraph). 	 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799